              Case 2:19-cv-00538-JCC Document 136 Filed 09/01/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          KAREN D, SMITH,                                     CASE NO. C19-0538-JCC
10
                                    Plaintiff,                  MINUTE ORDER
11
                    v.
12
            THE BANK OF NEW YORK MELLON
13          FKA THE BANK OF NEW YORK, AS
14          TRUSTEE FOR THE BENEFIT OF
            THE CERTIFICATE HOLDERS OF
15          THE CWABS INC., ASSET-BACKED
            CERTIFICATES, SERIES 2007-SD1,
16          et al.,
17                                  Defendant.
18
            The following Minute Order is made by direction of the Court, the Honorable John C.
19
     Coughenour, United States District Judge:
20
            This matter comes before the Court on the parties’ revised stipulation of dismissal (Dkt.
21
     No. 135). The parties have revised their stipulation to include the signature of all parties pursuant
22
     to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (See Dkt. No. 134 (directing the parties to
23
     correct their previous filing).) Rule 41(a)(1)’s plain text allows only for the voluntary dismissal
24
     of an entire action against all defendants, but the Ninth Circuit has construed the rule to allow a
25
     party to dismiss all claims against one defendant (or against more than one defendant but fewer
26
     than all the defendants in an action) when all parties that have appeared have stipulated to such a


     MINUTE ORDER, C19-0538-JCC
     PAGE - 1
             Case 2:19-cv-00538-JCC Document 136 Filed 09/01/21 Page 2 of 2




 1 dismissal. See Hells Canyon Preservation Council v. U.S. Forest Serv., 403 F.3d 683, 687 (9th

 2 Cir. 2005). The instant stipulation (Dkt. No. 135) meets this requirement and, accordingly, is

 3 self-executing. See Fed. R. Civ. P. 41(a)(1)(A).

 4         This action is therefore DISMISSED with prejudice and without an award of costs or

 5 attorney fees to either party as to NewRez LLC d/b/a Shellpoint Mortgage Servicing and The

 6 Bank Of New York Mellon fka The Bank of New York, as Trustee for the Benefit of the

 7 Certificate holders of the CWABS Inc., Asset-Backed Certificates Series 2007-SDI. The Clerk is

 8 DIRECTED to terminate Docket Numbers 132 and 135.

 9         DATED this 1st day of September 2021.

10
                                                          Ravi Subramanian
11                                                        Clerk of Court
12
                                                          s/Sandra Rawski
13                                                        Deputy Clerk

14

15

16

17

18
19

20

21

22

23

24

25

26



     MINUTE ORDER, C19-0538-JCC
     PAGE - 2
